t c summary opinion united_states tax_court marcus t and tiffany j ringgold petitioners v commissioner of internal revenue respondent docket no 15997-05s filed date marcus t and tiffany j ringgold pro sese jonathan a neumann for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions the sole issue for decision is whether petitioners are entitled to claim a dependency_exemption deduction background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in richmond california petitioner marcus t ringgold petitioner and bis-millah muhammad ms muhammad are the biological parents of nnm petitioner and ms muhammad have never been married to each other petitioner and ms muhammad lived apart at all times during petitioners jointly filed a form_1040 u s individual_income_tax_return for claiming for nnm a dependency_exemption deduction respondent issued to petitioners a 1respondent concedes that petitioners are entitled to claim for charitable_contribution deductions of dollar_figure on schedule a itemized_deductions business_expense deductions of dollar_figure for supplies expenses on schedule c profit or loss from business and a depreciation deduction of dollar_figure on schedule c petitioners concede that they are not entitled to claim schedule c business_expense deductions for rent or lease payments made in 2the court will refer to the minor child by her initials statutory_notice_of_deficiency for disallowing the claimed deduction discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent a child of the taxpayer is considered a dependent so long as the child has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins and more than half the child’s support for the taxable_year was received from the taxpayer sec_151 sec_152 the age limit is increased to if the child is a student as defined by sec_151 sec_151 a special support_test under sec_152 limits the dependency_exemption where the child’s parents live apart sec_152 applies to both married parents and parents who have never been married to each other 121_tc_245 sec_152 provides 3petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioners have not produced any evidence that establishes the preconditions for its application sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent under the stipulation and order filed in the superior court of the state of california on date order petitioner and ms muhammad agreed that they will continue to share joint legal custody of nnm the order provided that nnm will be in the father’s care every other thursday after school through monday morning beginning date and the following week every wednesday after school through friday morning beginning date and in the physical care of the mother at all times petitioner testified that up until the filing of the order on date nnm spent equal amounts of time with him and ms muhammad petitioner’s spouse mrs ringgold testified that after date in accordance with the order nnm spent percent of her time with petitioner and percent of her time with ms muhammad the record reflects that petitioner had custody over nnm for less than percent of the year in the court therefore finds that petitioner is not nnm’s custodial_parent a noncustodial_parent however may be treated as providing over half of the support if the requirements under sec_152 are satisfied sec_152 provides exception where custodial_parent releases claim to exemption for the year --a child shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year to release a claim to a dependency_exemption deduction properly the custodial_parent must sign a written declaration with an express statement that such custodial_parent will not claim that child as a dependent sec_152 114_tc_184 bramante v commissioner tcmemo_2002_228 a validly executed form_8332 release of claim to exemption for child of divorced or separated parents satisfies the written declaration requirement king v commissioner supra pincite brissett v commissioner tcmemo_2003_310 there is no suggestion that ms muhammad signed any written declaration agreeing that she would not claim nnm as a dependent for petitioner testified that ms muhammad had orally agreed to allow him to claim nnm as a dependent on his return and he had done so from to petitioner apparently was allowed a dependency_exemption deduction for nnm on his returns from to each taxable_year however stands on its own and must be separately considered 113_tc_158 respondent is not bound in any given year to allow the same treatment permitted in a previous year see 877_f2d_624 n 7th cir affg tcmemo_1987_295 pekar v commissioner supra pincite the court finds that petitioner is not the custodial_parent of nnm and the exception under sec_152 does not apply therefore petitioners are not entitled to claim for a dependency_exemption deduction for nnm under sec_151 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
